Citation Nr: 0109988	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  94-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for residuals of a shell fragment wound of the right lower 
extremity.

2.  Entitlement to special monthly compensation based on the 
loss of use of both lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969, including service in the Republic of Vietnam.  His 
awards and decorations include the Combat Infantryman Badge 
and the Purple Heart Medal with one oak leaf cluster, among 
others.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in October 1997, when it was remanded for 
further evidentiary development.  Such development having 
been accomplished, the case is once again before the Board 
for appellate review.

The Board observes that the veteran has developed 
degenerative arthritis in both knees and that VA examiners 
have attributed the arthritis to changes in his gait and 
ambulation patterns secondary to his multiple service-
connected lower extremity disabilities.  However, service 
connection is not in effect for degenerative arthritis and 
despite multiple claims for increased disability ratings 
filed by the veteran and his representative over the years, 
no claim for service connection has been filed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The original shell fragment injury to the right leg 
involved multiple small pieces of shrapnel which lodged in 
the lower leg.

3.  Throughout the time period at issue, the veteran's right 
lower extremity muscular impairment has been manifested by 
weakness, pain, with multiple pieces of retained shrapnel, 
resulting in moderate muscle disability.

4.  Due to the muscular and nerve residuals of the veteran's 
shell fragment wounds in conjunction with the disabling 
residuals of a head injury, no effective function remains 
other than that which would be equally well served by an 
amputation stump below the knees. 


CONCLUSIONS OF LAW

1.  An original disability rating in excess of 10 percent for 
residuals of a shell fragment wound of the right lower 
extremity musculature is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 
(1997); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 (2000).

2.  Special monthly compensation based on the loss of use of 
both lower extremities is warranted.  38 U.S.C.A. § 1114(l) 
(West 1991 & Supp. 2000);  38 C.F.R. §§ 3.350(b), 4.40, 4.63 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of the case

In May 1968, while serving in Vietnam, the veteran was 
severely injured by a Claymore mine.  He suffered multiple 
shell fragment wounds and fractures over his body and all 
extremities including his head and face.  Following his 
discharge from service, the VA granted service connection for 
blackout episodes and shell fragment wounds to his face and 
head, due to the mine explosion, residuals of shell fragment 
wounds with retained foreign bodies in his forehead, cheek, 
and left thigh.  A 100 percent disability rating was assigned 
effective upon his discharge from service, along with special 
monthly compensation to account for additional disabilities 
which were separately ratable as 60 percent disabling.  This 
rate of monetary compensation has remained in effect since 
that time.  (We note that under governing regulation, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.) 

Although the veteran received severe shrapnel wounds to both 
legs, early post-service medical records reflect that his 
left leg was the subject of greater injuries.  These records 
reflect that he walked with a limp and with the assistance of 
a cane, favoring his left leg.  Although a left knee 
arthrotomy was performed to remove some shrapnel from that 
knee, X-rays of both knees taken over the years reflect the 
presence of remaining shrapnel in the soft tissues of both 
knees and both legs, in addition to degenerative changes in 
both knees.  The retained shrapnel has caused difficulties 
over the years, causing infections as the pieces migrated 
toward the surface.  His medical records reflect many 
prolonged courses of antibiotics for the treatment of these 
infections.  A 1980 record reflects that he had been on 
chronic Penicillin therapy for the previous seven years due 
to frequent staph infections caused by shrapnel extrusions.  
Several episodes were so severe that hospitalization was 
required.  For example, in 1980, the veteran was hospitalized 
for cellulitis in his right leg.  In 1990, he was 
hospitalized for cellulitis in his left leg.  

Subsequent to his discharge, the veteran obtained training 
and a license in barbering.  Despite his injuries, he was 
able to work as a barber on a part-time basis for many years.  
Medical records reflect that he was prescribed strengthening 
exercises for the right knee and leg in addition to anti-
inflammatory agents over the years.  In January 1987, he 
underwent surgery for the release of an entrapped tibial 
nerve on the right lower leg.  At that time, decreased 
plantar and dorsiflexion of the right foot with noticeable 
atrophy of the right lower leg was noted.

In 1990, the veteran fell and fractured his left femur.  The 
break was severe, eventually requiring surgery and bone 
grafting.  

The report of an August 1992 VA examination shows that the 
veteran had an unstable gait and that he could not walk 
without crutches.  He had weakness and restriction of 
movement in all four extremities, but more weakness in his 
legs.  He also had sensory impairment manifested by numbness 
and poor sensation below the knee joint in both legs.  

During a June 1993 VA orthopedic examination, the veteran 
reported having pain in both legs along with swelling upon 
weightbearing.  He explained that his legs give out on him 
after walking the distance of a long corridor with crutches.  
Without the crutches, he asserted that he would fall.  He 
also reported that he had quit his job as a barber due to 
progressive weakness in his legs and frequent falls.  Upon 
examination, decreased sensation in the right leg below the 
knee was noted.  Decreased muscle strength was noted in the 
left leg.  The examiner noted that the veteran was unable to 
ambulate without the assistance of a pair of crutches.  The 
examiner concluded the report by describing the veteran's 
"primary disability" as "lower extremity leg weakness, 
requiring crutches and a decreased level of ambulation."

A VA muscle examination was performed in June 1993 as well.  
Upon examination of the right leg, he had good quadriceps 
tone, with full strength in his right quadriceps and 
hamstring muscles.  Examination of the left leg revealed 
gross thigh atrophy.  The examiner specifically commented 
that the veteran was able to ambulate only with crutches at 
that time and that he had what appeared to be some venous 
insufficiency of both legs and constant swelling of his 
ankles.  The examiner noted that the veteran had permanent 
loss of use of his left lower extremity, with significant 
weakness and atrophy that was visually obvious.  Furthermore, 
he had weakness of eversion of his right foot and in light of 
the veteran's report that if he walked for a long time he 
would have a dropped foot gait, the examiner concluded that 
it was "certainly possible" he had had some injury to his 
perineal nerve, based on the location of the shrapnel wounds.

The report of an April 1994 VA examination contains a helpful 
description of the veteran's gait.  According to this report, 
the veteran used Canadian crutches to walk and he "pushes 
off well with his right foot, slightly drags his left foot, 
but seems to get around fairly well."  

The report of a September 1995 VA neurological examination 
reflects that the veteran had numbness affecting both legs, 
weakness and incoordination, particularly with walking.  The 
veteran reported that he tripped a lot and required crutches 
for ambulation.  Upon examination, he had 4/5 muscle strength 
in the tested muscles of both legs, except for the left hip 
flexor muscles, which were 3/5.  He had bilateral diminished 
reflexes and sensory loss which was more severe on the right 
leg.  The examiner concluded the report with the comment that 
the veteran had weakness of both lower extremities, worse on 
the right, with some sensory loss which limited his motion 
and walking independently, requiring the use of crutches.

During an August 1996 VA muscles examination, the veteran 
stated that he had frequent episodes of giving way in his 
lower extremities due to weakness.  He explained that he used 
crutches at all times as he had no confidence in his gait, 
that he could not negotiate uneven ground, and that he used a 
cart for long periods of ambulation due to his leg weakness.  
He described nighttime pain in his left hip along with 
nighttime spasticity in both legs that caused him to kick his 
wife at night.  Upon examination, the examiner described his 
gait as antalgic with evidence of a Trendelenburg type gait 
on the left.  Muscle strength examination revealed diffuse 
weakness in his lower extremities, with right and left being 
essentially equal.  The examiner rendered a diagnosis of 
"bilateral lower extremity muscular weakness which has 
become progressive with increases in loss of strength in his 
left hip abductors as well as his psoas hip flexors.  He also 
has loss of coordination and loss of endurance due to his 
previous brain injury."

In a January 1997, a VA physician reviewed the veteran's 
claims file and medical records in addition to performing a 
clinical examination of the veteran, and opined that the 
January 1987 surgical release of the entrapped tibial nerve 
on the right lower leg was caused by scarring from the 
shrapnel wounds and therefore secondarily related to service.

During a March 1998 electromyelograph test of his right leg, 
the veteran was unable to tolerate activation of the test 
equipment.  Furthermore, several nerve responses were 
unobtainable due to technical difficulty caused by the 
veteran's severe scarring.  The administrator of the test 
concluded that the veteran had right tibial neuropathy which 
they were unable to localize and that there was no 
electromyelograph evidence of radiculopathy of the right leg.

The report of an August 1998 VA examination contains the 
examiner's conclusion that the veteran's left hip fracture 
and the subsequent surgical residuals were secondarily 
related to his original injuries as his head injury and 
history of seizures predisposed him to frequent falls.  
Furthermore, the multiple metallic fragments in his lower 
extremities likely caused fibrosis and scarring of the 
posterior tibial nerve.  Residuals of injuries to his left 
knee caused him to develop early degenerative disease in the 
knee which has progressed to the patellofemoral compartment.  
The examiner explained that these factors have exacerbated 
the veteran's feelings of instability as his quadriceps were 
already weak secondary to the original injury as well as the 
multiple surgeries that he required on his left thigh 
secondary to his hip fracture.  The examiner also attributed 
early degenerative arthritis in the right knee to changes in 
his gait and ambulation secondary to multiple other lower 
extremity injuries. 

The veteran reported during a September 1999 VA neurological 
examination that he walked as much as he could with crutches, 
but that when he is fatigued and/or out and about, he uses an 
electric wheelchair.  He also indicated that he had developed 
pain in his shoulder region which made ambulation with the 
assistance of crutches more difficult.  Upon examination, the 
examiner felt that there was no definite evidence of leg 
atrophy, although the veteran's obesity made direct 
visualization of muscle mass difficult.  The examiner 
commented that the veteran demonstrated "very good 
strength" on walking down a hallway with his Canadian 
crutches, particularly at the left lower extremity which 
supported most of his weight.  The veteran tended to pick the 
right leg up and not bear much weight on it, but when he did 
bear weight on the right leg, it tended to invert somewhat. 
Following a clinical examination, the September 1999 
orthopedic examiner focused his comments regarding the 
veteran's functioning on the effect the residuals of his head 
injury have upon his overall ability to ambulate and 
otherwise use his legs.  The examiner noted that the veteran 
primarily has difficulty with fatigability of his lower 
extremities and imbalance due to the head injury.  The 
examiner opined that pain is a factor in the veteran's 
overall disability level along with fatigability of his lower 
extremities.  Furthermore, the residuals of the head injury 
affect the veteran's most basic function of being mobile.  
Without his forearm crutches, the veteran is quite imbalanced 
and has injured himself in the past by falling.  The examiner 
explicitly stated that the veteran has lost the use of his 
lower extremities as a result of service-connected 
disability.  "It appears that he has such severe trauma to 
his lower extremities that over the years after, he has 
increasingly gotten less mobile and significantly weaker."  

Recent applications from the veteran in support of his 
continuing grant for a VA clothing allowance indicate that he 
is reliant upon crutches, a wheelchair, and an electric cart 
for mobility.

A November 1999 electromyelograph was interpreted as showing 
right tibial neuropathy and mild right peroneal neuropathy.


Entitlement to an original rating in excess of 10 percent for 
residuals of a shell fragment wound of the right lower 
extremity.

In support of his claim for an increased disability rating, 
the veteran contends he has lost the use of his right lower 
extremity and that he experiences severe pain upon 
weightbearing.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The RO has identified several separate service-connected 
disabilities involving the veteran's right leg.  Residuals of 
shell fragment wounds of the right leg, with some weakness, 
have been assigned a 10 percent disability rating under the 
provisions of Diagnostic Code 5314.  A 30 percent disability 
rating is currently in effect for residuals of right tibial 
nerve entrapment.  Additionally a separate 10 percent 
disability rating is in effect for a right ankle scar.  As 
noted above, it appears the veteran also has degenerative 
arthritis in his right knee related to his gait impairment.  

The only issue which has been perfected for appeal and thus 
before the Board is the veteran's claim for an increased 
rating for residuals of the shell fragment wounds.  Thus, it 
is important to separate that impairment arising from the 
other right leg disabilities in evaluating the impairment 
caused by the shell fragment wound residuals.  However, the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  For 
example, the combined evaluations for disabilities at or 
below the knee shall not exceed a 60 percent disability 
rating, as provided by 38 C.F.R. § 4.71a, Diagnostic Code 
5162.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for residuals of a shell 
fragment wound to his right lower extremity following the 
initial award of service connection based upon a finding of 
clear and unmistakable error in the original 1969 rating 
decision, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection until the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30235 (1997).  
Prior to 1997, the rating criteria had remained substantially 
unchanged throughout the time period at issue, since August 
1969, the effective date of the grant of service connection.  
VA's General Counsel has held that prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000.  Thus, between August 1, 1969, and July 3, 1997, the 
older version of the regulatory criteria govern the case.  
Subsequent to July 3, 1997, the newer version must be 
applied.

The veteran was provided the substance of both regulations in 
an October 2000 supplemental statement of the case, and the 
RO considered the revised regulations at that time in 
confirming the denial of an increased rating.  The Board 
finds therefore, that we can consider the original and 
revised rating criteria without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The regulatory criteria to be applied between 1969 and 1997 
provided that residuals of gunshot and shell fragment wounds 
were evaluated on the basis of the following factors:  the 
velocity, trajectory and size of the missile which inflicted 
the wounds; the extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation. 38 C.F.R. § 4.56 
(1997).

Muscle injuries were classified into four general categories:  
slight, moderate, moderately severe, and severe.  Separate 
evaluations were assigned for the various degrees of 
disability.

Moderate disability of muscle was found when the entrance and 
exit scars are relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue.  The disability was considered moderately severe when 
the objective findings showed entrance and exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  The muscle 
disability was considered severe when the injury was through 
and through . . .or shattering bone fracture with extensive 
debridement or prolonged infection. . .  38 C.F.R. § 4.56 
(1997).

Under the newer regulatory framework, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue- pain, impairment of 
coordination and uncertainty of movement.  An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2000). 

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56 (2000). 

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and [if present] exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2000). 

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and [if present] exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2000). 

Muscle disability is severe if it was caused by a through and 
through or deep penetrating wound due to a high-velocity 
missile or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  The 
evidence of severe muscle disability includes service 
department or other evidence showing hospitalization for a 
prolonged period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of muscle 
disability as shown above, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of the inability to keep up with work requirements.  The 
objective findings include ragged, depressed, and adherent 
scars indicating wide damage to the muscle groups in the 
missile's track, loss of deep fascia or muscle substance, 
soft flabby muscles in the wound area, muscle swelling and 
hardening abnormally in contraction, and severe impairment of 
strength, endurance, or coordinated movements in comparison 
to the sound side.  Evidence of severe muscle disability also 
includes X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and the explosive 
effect of the missile, adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electro-diagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 4.56 
(2000). 

Diagnostic Code 5314, pertaining to muscle group XIV, applies 
to the anterior thigh group:  the sartorius, rectus femoris, 
vastus extremis, vastus intermedius, and vastus internus.  
These muscles control extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, and tension of 
the fascia lata and iliotibial band.  They act with muscle 
group XVII in the postural support of the body and with the 
hamstrings in synchronizing the hip and knee.  The Diagnostic 
Code provides a non-compensable rating if disability is 
slight, a 10 percent rating if moderate, a 30 percent rating 
if moderately severe, and a 40 percent rating if severe.  38 
C.F.R. § 4.73.  These specific provisions of Diagnostic Code 
5314 have been unchanged throughout the time frame at issue, 
as both the older and the newer regulation contain this exact 
language.  Thus, the currently-assigned 10 percent disability 
rating reflects that the veteran's service-connected shell 
fragment wound residuals of the right leg have been 
considered to have remained moderately disabling since the 
veteran's discharge from service.

In applying the regulatory criteria to the veteran's service-
connected right leg muscle disability, we observe that the 
original injury involved multiple pieces of shrapnel which 
are retained in the leg to this day.  The shrapnel penetrated 
deeply enough to affect the muscles and nerves in the right 
leg, reasonably resulting in pain, weakness, scarring, and 
some degree of nerve damage from the date of the veteran's 
discharge.  Because of the greater severity of the veteran's 
other shrapnel injuries which overshadowed the right leg 
involvement, the early medical records are less precise as to 
the extent of this impairment.  However, the evidence is 
clear that the veteran walked with a limp, required the 
assistance of a cane, suffered with acute infections caused 
by the retained shrapnel, and experienced progressive 
degeneration in his right knee related to the alteration of 
his gait during the 1970s and 1980s.  

With regard solely to the right leg muscles, it is important 
to note the embedded shrapnel and some diminishment in 
strength as reflected  in the medical records from the 1970s 
and 1980s.  For example, the veteran was prescribed 
strengthening exercises, and the wasting of muscles related 
to his tibial nerve entrapment as well as the shrapnel 
problems is well-documented.  There are multiple examination 
reports indicating noticeable atrophy of the right lower leg.  
The veteran's muscular impairment appears to have been mostly 
at and below the right knee:  he appears to have had full or 
close to full strength in his right thigh muscles throughout 
the time frame at issue, as compared to his left thigh, which 
is greatly atrophied.  These findings are consistent with the 
original injury, which affected the left leg more severely 
than the right, according to the contemporaneous medical 
reports.

Under the older regulatory criteria, the primary 
consideration was the extent of muscle damage involved in the 
original injury, as correlated with the resulting impairment.  
Because the original injury involved smaller pieces of 
shrapnel with relatively short tracks through the right leg 
muscle tissue, it appears that the 10 percent disability 
rating reflecting moderate disability of the muscle was 
appropriate.  Because the shrapnel remains lodged in the 
veteran's right leg muscles, the injuries cannot be 
considered through and through, as the shrapnel never exited 
the leg.  There is no evidence of shattered bone or fracture 
in the right leg, and although the small shrapnel pieces have 
lodged in the right leg muscles, it would be incorrect to 
analogize this situation to that contemplated for a 
20 percent disability rating, where the missile's path went 
through important muscle groups, leaving relatively large 
exit scars.  Thus, the evidence does not support a disability 
rating higher than 10 percent for right leg muscle damage 
under the criteria in force between 1969 and 1997, as the 
preponderance of the evidence goes against a finding of 
greater than moderate muscle disability.

As set forth above, under the newer regulations the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-related pain, 
impairment of coordination, and uncertainty of movement, in 
combination with the older criteria regarding the original 
injury.  For a disability rating in excess of 10 percent to 
be warranted, the evidence would have to support a finding of 
moderately severe muscle impairment manifested by the loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, and impairment of 
strength and endurance in comparison to the sound side.  

Review of the medical evidence subsequent to July 1997 shows 
that the veteran has some loss of lower right leg muscle 
substance and he has right leg instability related to the 
shell fragment wounds and retained shrapnel.  The physicians 
who have examined and treated the veteran over the years have 
had difficulties sorting out the etiology of each symptom, 
however.  The medical opinions of record are in agreement 
that the veteran's balance problems, incoordination, and 
weakness are due to multiple factors, including the residuals 
of his head injury, nerve damage, and muscle impairment.  
That the veteran's level of functional impairment in terms of 
his gait and his ability to move around has decreased during 
the past few years is not contested and is reflected in the 
medical evidence of record, as well as in his own 
contentions.  Only a portion of this decrease in functioning 
is due to right leg muscle impairment, however.  In light of 
the history of the veteran's injury, in that no through and 
through injury was inflicted, etc., and in light of the 
complexity of the right leg disability, which is addressed 
further in the portion of this decision regarding loss of use 
of the right leg, the Board holds that the evidence supports 
a finding that the veteran's lower right leg muscular 
impairment is most nearly analogous to a 10 percent 
disability rating under the newer regulatory criteria.  The 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent as more than 
moderate muscle disability is not shown.  


Entitlement to special monthly compensation based on the loss 
of use 
of both lower extremities.

In support of his claim for special monthly compensation, the 
veteran asserts that he has functional loss of use of both 
lower extremities in that he experiences pain upon 
weightbearing, even with crutches and that without crutches, 
he cannot ambulate more than a few feet without falling. 

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, or 
complete organic aphonia with constant inability to 
communicate by speech.  This special compensation is payable 
in addition to the basic rate of compensation otherwise 
payable on the basis of degree of disability, provided that 
the combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C.A. § 1114(l) when authorized in 
conjunction with any of the provisions of 38 U.S.C.A. § 1114 
(a) through (j) or (s).  When there is entitlement under 38 
U.S.C.A. § 1114 (l) through (n) or an intermediate rate under 
(p) such additional allowance is payable for each such 
anatomical loss or loss of use existing in addition to the 
requirements for the basic rates, provided the total does not 
exceed the monthly rate set forth in 38 U.S.C.A. § 1114(o).  
38 C.F.R. § 3.350(a).

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  38 C.F.R. § 3.350(b).  

The loss of use of a hand or a foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example:  (a) Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
hand or foot involved.  (b) Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.   38 C.F.R. 
§§ 3.350(a)(2), 4.63.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40. 

Because special monthly compensation for the loss of use of 
the left lower extremity has already been awarded, the 
Board's responsibility in evaluating the instant claim for 
special monthly compensation due to loss of use of both legs 
logically revolves around an examination of the remaining 
function of his right leg.  Following a comprehensive 
longitudinal review of the evidence of record, the Board is 
of the opinion that the evidence supports a finding that the 
veteran suffers loss of use of his right lower extremity in 
addition to loss of use of his left lower extremity.  Thus, 
we conclude that an award of special monthly compensation for 
loss of use of both lower extremities is warranted.  

Particularly persuasive in this conclusion is the opinion of 
the September 1999 neurological examiner that the veteran has 
lost the use of both lower extremities as a result of 
service-connected disability.  The other medical evidence is 
not in conflict, however.  The evidence shows that the 
veteran experiences pain in his legs, instability, weakness, 
and cannot ambulate without the assistance of crutches.  For 
traveling distances longer than a hallway, he uses an 
electric wheelchair or a cart.  Even with these aids, he was 
forced to give up his part-time work as a barber in 1993 on 
account of his decrease in functional ability.  All the 
medical descriptions of his gait contained in the record 
indicate that his gait is severely dysfunctional, and that 
his walking ability diminishes the longer he walks, with his 
right foot inverting and dropping.  Especially when 
considering the factors suggested in 38 C.F.R. § 4.40, with 
regard to the veteran's inability to perform normal working 
movements with his right and left legs, and in light of the 
complexity of his balance problems, loss of coordination, and 
the effect of his service-connected head injury upon his 
ability to ambulate, the Board finds that no effective 
function remains other than that which would be equally well 
served by an amputation stump below the knees.  


Additional considerations

It is apparent upon review of the medical evidence contained 
in the claims file, that the veteran has received VA medical 
treatment and private medical treatment for which we do not 
have the complete medical records.  Given the severity and 
magnitude of the veteran's medical problems, it is likely 
that his complete medical records are overwhelmingly 
voluminous.  Arguably, another remand to the RO could be 
required to obtain complete records.  However, upon thorough 
review of the issue, the Board is convinced that in this 
particular case, a remand is unwarranted.  

As should be apparent from the lengthy recitation of the 
veteran's medical history set forth above, his claims file 
contains enough information to allow adjudicators an 
understanding of the nature and severity of his many 
disabilities and the Board has thoroughly reviewed it prior 
to rendering this decision.  The evidence which is of record 
is of sufficient breadth and depth upon which to base an 
informed and equitable decision.  The case has already been 
remanded for clarification of several medical questions, and 
such clarification has been provided by physicians with 
expertise in the complexity of the disabilities from which 
the veteran suffers.  Most importantly, because the factual 
record appears to be reasonably complete, and in light of the 
length of time this issue has remained on appeal (since 
1994), the increase in benefits which has already resulted 
from RO actions and Board review, and given the interests of 
judicial and administrative economy and efficiency; it is the 
Board's judgment that the veteran's interests are best served 
by a substantive decision at this point.  We therefore 
conclude that the veteran's interests are not harmed and no 
prejudice accrues to him by appellate review of this claim at 
this point.


ORDER

An original disability rating in excess of 10 percent for 
residuals of a shell fragment wound of the right lower 
extremity musculature is denied.

Special monthly compensation based on the loss of use of both 
lower extremities is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

